Citation Nr: 0526040	
Decision Date: 09/22/05    Archive Date: 10/05/05

DOCKET NO.  96-45 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for a left shoulder 
disability.  

2.  Entitlement to service connection for a left knee 
disability.


REPRESENTATION

Appellant represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

C. P. Shonk, Associate Counsel







INTRODUCTION

The veteran served on active duty from October 1960 to 
October 1961.    

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 1996 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York, which determined that new and material evidence had not 
been received concerning claims of service connection for 
left shoulder and left knee disabilities.  In October 2003, 
the Board reopened the claims, and remanded the case for 
additional development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

In light of the Veterans Claims Assistance Act of 2000, the 
Board is constrained to remand this case again.

The veteran's service medical records contain some treatment 
notes (for other ailments) at the Naval Communications 
Training Center, Pensacola, Florida, but do not appear to 
contain any hospital records.  

In September 1970, the veteran filed an application for 
compensation and described the nature of his injury as a left 
knee and left shoulder injury, which occurred while "acting 
as a lifeguard in servicemen's swimming pool."  The veteran 
stated he had undergone knee surgery in early 1970 at the 
Syracuse VA Hospital.  In November 1970, the RO denied the 
veteran's claims of service connection.  In May 1995, the 
veteran filed the pending application for compensation and 
again referred to the left shoulder and left knee injuries.    

In his June 1996 notice of disagreement, the veteran repeated 
that in service as a lifeguard, he had tripped and fallen 
near the diving board while cleaning the swimming pool.  The 
veteran asserted that a doctor took x-rays of his left 
shoulder, left knee, and left hand, at that time.  On his 
September 1996 VA Form 9, the veteran continued to assert 
that after hurting his shoulder and knee during service, he 
received treatment, x-rays, and pain medication with follow-
up visits.

In October 1996, the RO sent the veteran a letter asking him 
to identify the exact month and year of the inpatient care he 
claimed to have received at a naval hospital.  

The veteran replied via a November 1996 VA Form 21-4138.  He 
stated that he fell during the summer of 1960, and x-rays 
were taken at the medical facility at "NAS Corry Field, 
Pensacola, Florida."  A March 1997 deferred rating decision 
instructed that development should occur for all service 
treatment records and clinical records, including any records 
from the Navy Medical Facility, Pensacola, Florida, dated in 
1960.  This rating decision contained a notation that appears 
to refer to a June 1997 letter.  

Thereafter, in another VA Form 21-4138, the veteran wrote in 
reply to a June 1997 letter that had asked for evidence of an 
in-service injury.  The veteran stated that he had an after-
hours part-time job as lifeguard at the base pool.  He had 
hurt his left shoulder and left knee when he fell off of a 
diving board.  Again, the veteran stated he had undergone x-
rays, and an abnormality had been found in his shoulder.  

An October 1997 Statement of Accredited Representation in 
Appealed Case noted that the veteran had specified in his 
notice of disagreement, substantive appeal, and related 
correspondence the specifics of the location in service where 
he allegedly received treatment for the various claimed 
injuries.  The representative stated that such evidence, once 
acquired by the RO, would be new and material to reopen the 
claims.  

An April 1998 rating decision, which continued to decline to 
reopen the claims of service connection, did not list as 
evidence that the RO had received any response, either 
positive or negative, to any additional service medical 
records searching.  As such, it appears that the RO did not 
attempt to obtain service medical records at any alternative 
institution in Pensacola referred to by the veteran.  

It is noted that the RO continued to undertake a records 
search concerning post-service treatment records at the 
Syracuse VA Medical Center 1964-1966 (apparently these 
records were destroyed).  Pursuant to the Board's October 
2003 remand, the veteran underwent a VA examination.  
Presently, however, the Board is obligated to institute a 
search for highly relevant and probative medical records from 
the veteran's military service, prior to rendering any 
decision on the pending claim.  

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should search for records at 
the appropriate Naval Hospital (in 
reference to the veteran's statements 
above about Corry Field) concerning the 
veteran's service in 1960, including 
all x-rays and clinical records.  If 
the RO needs more specific evidence 
regarding the time during which the 
veteran remained in Florida during his 
military service, any other service 
records, (including personnel records), 
ought to be obtained to facilitate the 
search for these additional medical 
records.  

2.  Should the RO obtain medical 
evidence from the preceding search, it 
should schedule the veteran for another 
VA examination.  The examiner must 
comprehensively review the claims file, 
and determine whether it is at least as 
likely as not that the veteran's left 
knee and left shoulder disabilities are 
related to service.  All opinions and 
conclusions expressed must be supported 
by a complete rationale in a report.

3.  Then, the RO should readjudicate 
the veteran's claims of service 
connection for a left shoulder 
disability and a left knee disability.  
If the determination of the claims 
remains unfavorable to the veteran, the 
RO must issue a supplemental statement 
of the case and provide him a 
reasonable period of time in which to 
respond before this case is returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C.A. §§ 5109B, 7112).



	                  
_________________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




